NUMBER 13-09-00484-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


              IN RE AUTOBUSES DEL NORESTE, S.A. DE C.V.


                     On Petition for Writ of Mandamus &
                   Request for Emergency Temporary Relief


                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

       On August 21, 2009, relator, Autobuses Del Noreste, S.A. de C.V., filed a petition

for writ of mandamus in which it requested this Court to direct respondent, the Honorable

Bobby Flores, presiding judge of the 139th Judicial District Court of Hidalgo County, Texas,

to rule on two pending motions filed by relator: (1) a motion to exclude Plaintiffs’ and Cross-

Defendants’ expert; and (2) a motion to apply the law of Mexico to trial court cause number
C-2951-07-C, styled Lidia Salinas, et al v. Manrique Salinas & Autobuses del Noreste S.A.

de C.V. Relator also filed a motion for emergency relief.

       This Court denied the motion for emergency relief and requested a response. On

August 25, 2009, real party-in-interest filed a brief response, stating that the trial court had

ruled on all pending motions.       That same day, the clerk of this Court verified that

information by telephone. On August 27, 2009, real party-in-interest filed an addendum

to his response, which consisted of copies of the trial court’s orders ruling on the pending

motions.

       Having determined that relator has obtained the relief requested in its petition, we

conclude that the petition for writ of mandamus is moot.

       The relator’s petition for writ of mandamus is hereby DISMISSED AS MOOT.


                                                           PER CURIAM

Memorandum Opinion delivered and
filed this 3rd day of September, 2009.




                                               2